Citation Nr: 1337695	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This matter comes before the Board of Veteran's Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing has been associated with the claims folder.  The claim for an increased rating for PTSD has been recharacterized to include the issue of entitlement to a TDIU, as this issue was raised in connection with the claim for a rating greater than 30 percent for service-connected PTSD at the September 2012 Board hearing.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A review of the Virtual VA paperless claims processing system reveals additional treatment records not contained in the hardcopy file.  These records were not reviewed by the RO prior to the issuance of the January 2012 Supplemental Statement of the Case (SSOC), however, as the Board is remanding for additional development, the Veteran is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Unfortunately, a remand is required before the Board may finally adjudicate the remaining issues in this appeal.  Although the additional delay is regretted, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal.

When the evidence indicates that there has been a material change in the Veteran's disability, or that the current rating may be incorrect, VA has a duty to assist a claimant by providing a thorough and contemporaneous medical examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)); 38 C.F.R. § 3.327(a) (2013); see also 38 U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 2012).  Mere passage of time alone does not render a previous VA medical examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  However, a new examination is appropriate when evidence added to the record, including the Veteran's own statements, suggests that the condition has worsened since the last examination.  Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-95 (1995).

Here, the Veteran's last VA examination was in November 2011, almost two years ago, and the Veteran's testimony at the board hearing indicates that his PTSD symptoms have worsened since that examination.  Thus, the Board finds that a more contemporaneous VA examination report is needed in order to assess the current severity of the Veteran's service-connected PTSD, including whether this condition, alone or in conjunction with his other service-connected disabilities, renders him substantially unemployable.  Id.

Furthermore, entitlement to a TDIU has been raised by the evidence of the record.  See, e.g., September 2012 Travel Board hearing transcript.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the agency of original jurisdiction (AOJ) for proper development and adjudication.  See Rice, 22 Vet. App. at 453-54; see generally 38 C.F.R. § 4.16 (2013).  

Therefore, on remand, the Veteran and his representative should be provided with notice of any information or lay or medical evidence necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  

With regard to the Veteran's claim for a TDIU, the Board finds that further development is necessary.  As the Veteran has contended that his PTSD symptoms render him unable to work, VA has a duty to advise him of the potential relevance of employment records.  Spurgeon v. Brown, 10 Vet. App. 194, 197-98 (1997).  If the Veteran indicates that any employment records are relevant, the AOJ should obtain these records, using the appropriate releases.

In further regard to the claim for a TDIU, the Veteran mailed VA a copy of a May 2008 letter from the Social Security Administration (SSA) that reflects a determination that he became too disabled to work on October 1, 2007.  However, there are no other records from the SSA found in the claims file.  Therefore, on remand, the AOJ should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).  

Finally, the Veteran should be requested to identify all treatment providers, both VA and private, so that the Board can make a decision on his appeal.  The AOJ should make appropriate efforts to obtain any outstanding relevant VA treatment records, to include all outstanding VA mental health treatment records.  38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. § 3.159(c)(2), (3).  If private treatment is indicated, the AOJ should obtain those records as well, using the appropriate releases.  Any records not duplicative of the evidence already of record should be associated with the Veteran's claims folder, to include the electronic records file.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU component of the claim on appeal. This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  Include with this letter a VA Form 21-8940 for the Veteran to complete.

2.  Concurrent with the above, advise the Veteran of the potential relevance of his employment records and inquire if he has received any pertinent private medical treatment.  Provide him with an authorization for release of records from any relevant employers and/or private treatment providers.  

If any authorizations are received from the Veteran, make reasonable attempts to obtain the identified records and associate any available records with the claims folder.  If unable to obtain any of the relevant records sought, notify the Veteran of the unavailability of the records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.  Obtain the Veteran's outstanding relevant VA treatment records, to specifically include outstanding VA mental health records.  Note that the last VA treatment note record within the claim file is dated September 6, 2012.  If necessary, contact the Veteran to obtain identifying information.  All information which is not duplicative of evidence already received must be associated with the claims file.  

4.  The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain those records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative must be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.  

5.  Then, schedule the Veteran for a VA psychiatric evaluation.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

Following a detailed mental status examination of the Veteran, the examiner is asked to make the following determinations:

(a)  Identify what symptoms, if any, the Veteran currently manifests, or has manifested during the appellate period, that are specifically attributable to his service-connected PTSD.

(b)  Discuss the effect of impairment to social and occupational adaptability specifically attributable to PTSD.

(c)  Assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

(d)  Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

If this information, or any other requested information, cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

Lastly, the report provided the examiner must include complete rationales for all opinions and conclusions reached.  The examiner should specifically cite to the objective medical findings that the examiner relied upon in reaching the conclusions provided, as well as any medical principles considered in analyzing those findings.  

6.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and either (a) return the case to the examiner if all questions posed are not answered or (b) send the Veteran's claims folder to a different VA examiner with the appropriate medical background for an additional medical opinion if the original examiner was not able to provide a conclusive and competent determination on the issue of unemployability in consideration of all the Veteran's service-connected disabilities.  

7.  After completing the above, and any other development deemed necessary, readjudicate the claim on appeal, including the issue of entitlement to TDIU as a component of the Veteran's increased rating claim.  If any part of the claim remains denied, provide the Veteran and his representative with a SSOC on the denied issue(s) and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. §7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38C.F.R. §20.1100(b) (2013).


